222 S.W.3d 345 (2007)
Richard HEDRICK, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66327.
Missouri Court of Appeals, Western District.
May 22, 2007.
Wendy M. Hickey, Special Public Defender, Kansas City, MO, for appellant.
*346 Jeremiah W. (Jay) Nixon, Atty. Gen., Lisa M. Kennedy, Assistant Attorney General, Jefferson City, MO, for respondent.
Before: HOWARD, C.J., and SMART and SMITH, JJ.

Order
PER CURIAM.
Richard Hedrick appeals from the motion court's order overruling, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of counsel. After a jury trial in the Circuit Court of Jackson County, the appellant was convicted of unlawful use of a weapon, in violation of § 571.030, and sentenced, pursuant to § 558.016, as a prior and persistent offender to a term of fifteen years in the Missouri Department of Corrections, without the possibility of probation or parole.
The appellant raises one point on appeal. He claims that the motion court clearly erred in denying his Rule 29.15 motion, after an evidentiary hearing, because the findings and conclusions of the motion court, in denying his motion, that he did not receive ineffective assistance of counsel for trial counsel's failure to present an alibi defense at trial that he was working at the time of the offense of which he was convicted, are clearly erroneous.
We affirm pursuant to Rule 84.16(b).